Citation Nr: 0032300	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a nasal disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL
The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from February to July 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for a broken nose.  


REMAND

Service medical records contain no mention of an in-service 
injury to the nose, and a July 1966 medical examination 
reveals that the veteran's nose was normal on clinical 
evaluation.  A Medical Board determined that he was medically 
unfit for further military service due to chronic 
undifferentiated schizophrenic reaction manifested by 
hallucinations, blunted affect, and uncontrollable bizarre 
urges.

In August 1966, shortly after discharge, the veteran filed a 
claim based on a nervous disability; he made no mention of 
his nose in connection with such claim.  He first claimed 
benefits based on a nasal disorder in April 1999.  A report 
of contact in the claims file, dated later in April 1999, 
reflects that the veteran denied any post-service treatment 
for his nose.  In connection with his claim, he states that 
he injured his nose in service when a bunk under which he was 
lying fell on his nose during basic training in 1966.  He 
indicates that he sought medical treatment but was called a 
"sissy" and returned to duty without treatment and without 
notation in his medical records.  He claims that he has had 
breathing problems since the alleged incident.  

The veteran has also reported that he had a post-service 
tonsillectomy in either late 1967 or late 1968.  In a 
statement received in August 1999, he states that at the 
start of the operation, the specialist looked at his nose and 
offered to "fix it" in order to ease breathing.  At his 
hearing at the RO in October 1999, the veteran testified 
that, while in the hospital, after having been given an 
anesthetic, his family physician, "C. Gazon" suggested that 
he should undergo surgery for his nose to enable him to 
breathe properly.  It does not appear that the RO has 
attempted to obtain records from the veteran's private 
physician.

The claims file contains records from the West Los Angeles VA 
Medical Center (MC) where the veteran underwent several 
comprehensive physical examinations and tests for various 
matters and had sinus surgery in July 1999.  A notation in 
July 1999 states that the veteran suffered a nasal fracture 
in 1968 and has had persistent left airway obstruction since 
that time.  However, in recent correspondence, the veteran 
reported subsequent VA nasal surgery.  Thus, it appears that 
additional VA records pertinent to the veteran's current 
nasal problems are available.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), which rewrote the law to 
eliminate the requirement for a well-grounded claim, VA must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  
This includes informing the veteran of all the evidence 
needed to support his claim.  Additionally, VA must assist 
claimants in obtaining government and private records, and 
obtain a medical opinion when such an opinion is necessary to 
make a decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance provided by VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  

2.  The RO should specifically inform the 
veteran of the types of evidence that may 
be probative of his claim, such as lay 
statements from individuals with 
knowledge of the claimed in-service 
incident and/or photographs clearly 
depicting his nose before and after the 
claimed in-service injury.

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated him for nasal 
problems since his separation from 
service.  After securing the necessary 
release, the RO should obtain copies of 
such records (not already in the claims 
file).  

4.  The RO also should obtain all records 
from the West Los Angeles VAMC, including 
any records pertaining to nasal surgery 
that took place in July 2000, as well as 
relevant records from other VA 
facilities.  Also, the RO should obtain 
the requisite release to request medical 
records from the veteran's family 
physician (specifically identified in the 
October 1999 hearing transcript) 
pertinent to a tonsillectomy performed in 
1967 or 1968.

5.  After the RO has obtained, to the 
extent possible, all the above-listed 
information from the veteran, the RO 
should document its efforts to obtain the 
information, whether or not successful, 
and include such documentation in the 
claims file.  

6.  The RO should then schedule the 
veteran for a VA medical examination and 
opinion to determine the likelihood that 
any current nasal abnormality is related 
to an injury incurred in service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic testing 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completing the report.  The examiner 
is requested to provide a rationale for 
conclusions reached as to the etiology of 
the veteran's claimed nasal disorder.

7.  Regarding the examination above, a 
copy of the letter from the RO to the 
veteran informing him of the scheduled 
examination and of the provisions of 
38 C.F.R. § 3.655 (2000), including the 
need to provide "good cause" for any 
failure to appear for a scheduled 
examination, must be associated with the 
claims file.  If he fails to report for 
an examination, the RO should give him 
and his representative an opportunity to 
provide an explanation of good cause as 
to why he failed to appear.  The RO 
should review any submission from the 
veteran or his representative and 
determine whether good cause is 
demonstrated for any failure to appear.  
If the RO determines that good cause is 
not shown, then the 38 C.F.R. § 3.655 
should be considered in connection the 
claim.  If the RO determines that good 
cause is shown, then the relevant 
examination should be rescheduled.

8.  The RO should review the claims file 
to ensure that all requested development 
has been completed.  In particular, the 
RO should ensure that the medical 
examination and opinion, if deemed 
necessary, are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).

On completion of the foregoing, the RO should re-adjudicate 
the issue of service connection for a nasal disability.  If 
the benefit sought on appeal remains denied the veteran and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respondThe 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran may submit additional evidence and/or argument on 
the matter the Board remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

